Citation Nr: 0426748	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-11 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for plantar fasciitis of the right foot.

2.  Entitlement to service connection for plantar fasciitis 
of the left foot.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1998 to August 
1998.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for plantar 
fasciitis of the right foot, and assigned a 10 percent rating 
for the disability.  The RO also denied entitlement to 
service connection for plantar fasciitis of the left foot, a 
bilateral leg disorder, and a back disorder.  The veteran 
perfected an appeal of the rating assigned for plantar 
fasciitis of the right foot, and the denials of service 
connection.

The Board notes that in a June 2001 statement the veteran 
claimed entitlement to service connection for irritable bowel 
syndrome, flat feet, depression, and post-traumatic stress 
disorder (PTSD).  Although the RO has initiated development 
of these issues, they have not yet been adjudicated by the RO 
and are referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of issues not yet adjudicated by the RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.




REMAND

The veteran contends that she has plantar fasciitis in the 
left foot, a bilateral leg disability, and a back disability 
that is related to her service in Saudi Arabia in 1998.  As 
an alternative, she contends that those disabilities are 
secondary to the service-connected right foot plantar 
fasciitis, because the pain in the right foot caused her to 
walk with an altered gait.  She also contends that the 
combination of these disabilities renders her totally 
disabled.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  The VCAA is applicable to all 
claims filed on or after the date of enactment (November 9, 
2000), or filed before the date of enactment and still 
pending before VA on that date.  See VAOPGCPREC 7-03.  
Because the appellant's claim was pending at the RO in 
November 2000, the provisions of the VCAA are applicable to 
her claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what she must show to 
prevail in a claim, what information and evidence she is 
responsible for providing, and what evidence VA will secure.  
In June 2002 notices the RO informed the veteran of the 
evidence needed to establish entitlement to a higher rating 
for the right foot plantar fasciitis, the evidence required 
to establish direct service connection, and the evidence 
required to establish service connection based on her service 
during the Persian Gulf War period.  The RO has not, however, 
informed her of the evidence required to establish secondary 
service connection for the claimed disabilities.  The Board 
finds, therefore, that remand of the case is required.

The RO granted service connection for the right foot plantar 
fasciitis and assigned a 10 percent rating in the January 
2000 rating decision based on the veteran's service medical 
records and private treatment records documenting the 
treatment of right foot pain in 1998.  She has not, however, 
been provided a VA medical examination in order to determine 
the current severity of the right foot disability.  

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 
10 percent or more prior to December 31, 2006.  Compensation 
is payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  "Chronic" is defined as a disability 
existing for six months or more, or a disability that 
exhibits intermittent episodes of improvement and worsening 
over a six-month period.  Compensation is not payable under 
these provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2003).

The veteran claims to have served in the Southwest Asia 
theater of operations (Saudi Arabia) from March to August 
1998.  Her discharge certificate does not, however, verify 
that service.  She also claims that her left foot, bilateral 
leg, and back disability were caused by her service in the 
Persian Gulf.  As an alternative, she contends that those 
disabilities are secondary to the right foot disability.  She 
has not, however, been provided a VA medical examination in 
order to determine whether her complaints pertaining to the 
left foot, the bilateral legs, or the back are related to 
service in the Persian Gulf.  In addition, the RO has not 
obtained a medical opinion regarding the claimed nexus 
between the lower extremity disabilities and the service-
connected plantar fasciitis of the right foot.

The VA and private treatment records show that the veteran 
has been treated for chronic back and lower extremity pain 
since December 1998 with multiple medications and physical 
therapy.  She has been given pain medications of increasing 
potency, including the extended use of narcotics.  According 
to the veteran, none of the pain medication has been 
successful in alleviating her pain.

Since December 1998 the veteran has undergone numerous 
orthopedic and neurological evaluations, including extensive 
diagnostic testing, none of which was successful in 
documenting any pathology to explain the source of her pain 
complaints.  Her complaints have been assessed as 
fibromyalgia, myofascial pain, and chronic pain syndrome, or 
referred to as "chronic back and lower extremity pain, 
etiology unknown."  She has also received treatment for 
major depressive disorder, and the records document multiple 
references to her pain complaints being due to conversion 
disorder, a somatization disorder, or being functional in 
nature.  She has not, however, undergone a psychiatric 
evaluation in order to determine whether her complaints are 
the result of a conversion or somatization disorder.  
Although she underwent a Persian Gulf War Registry 
examination in October 2001, the examining physician did not 
provide an opinion regarding any relationship between her 
pain complaints and her service in the Persian Gulf War.

The VA treatment records reveal that the veteran was treated 
for plantar fasciitis in the left foot in July 2001.  The 
evidence does not indicate, however, whether the left foot 
plantar fasciitis is related to the plantar fasciitis in the 
right foot.  The Board notes that the veteran was surgically 
treated for plantar fasciitis in the left foot in 1994, prior 
to her active duty in 1998, and that her service medical 
records are negative for any complaints pertaining to the 
left foot in 1998.

Subsequent to certification of her appeal to the Board, the 
veteran's representative submitted additional medical 
evidence in support of her appeal.  The representative did 
not waive the veteran's right to have this evidence 
considered by the RO in the first instance.  See Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2003).  
On remand, the RO will have the opportunity to consider the 
additional evidence and address that evidence in a 
supplemental statement of the case.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should verify, through 
official sources, the veteran's claimed 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
period.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any of the 
claimed disabilities since August 2003.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  If the RO is not 
able to obtain any identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

4.  The RO should provide the veteran a 
VA psychiatric examination in order to 
determine whether any of her physical 
complaints are due to a conversion 
disorder.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including 
neuropsychological or personality 
testing, that are deemed necessary for an 
accurate assessment.

The examiner should conduct an 
examination and, based on the results of 
the examination, review of the evidence 
of record, and sound medical principles, 
provide an opinion on whether the 
veteran's complaints pertaining to the 
back and lower extremities are at least 
as likely as not (a probability of 
50 percent or greater) due to a 
conversion or somatization disorder.  If 
the examiner finds that any other type of 
examination is needed in order to make 
that determination, the additional 
examination should be provided to the 
veteran.  The examiner should provide the 
rationale for his/her opinion.

5.  The RO should provide the veteran a 
medical examination in order to determine 
the current severity of plantar fasciitis 
in the right foot.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

The examiner should examine the right 
foot, provide a diagnosis for any 
pathology found, and describe any 
functional limitations in the right foot 
that are due to plantar fasciitis.  The 
examiner should also provide an opinion 
on whether any right foot disability due 
to plantar fasciitis is mild, moderate, 
moderately severe, or severe.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should forward the 
veteran's claims file to a VA physician 
for the purpose of obtaining an opinion 
regarding the etiology of her complaints 
pertaining to the back, legs, and left 
foot.  If the VA physician determines 
that an examination is necessary in order 
to provide that opinion, the veteran 
should be afforded that examination.

The physician is asked to review the 
claims file and, based on the evidence of 
record and sound medical principles, 
provide an opinion on whether the plantar 
fasciitis in the left foot or the 
veteran's complaints of pain and numbness 
in the back and legs are at least as 
likely as not (a probability of 
50 percent or greater) etiologically 
related to the plantar fasciitis in the 
right foot.  In addition, the physician 
should provide an opinion on whether the 
back and leg complaints are at least as 
likely as not (a probability of 
50 percent or greater) the result of an 
undiagnosed illness, or a medically 
unexplained multi-symptom illness such as 
fibromyalgia, resulting from the 
veteran's service in Saudi Arabia in 
1998.  In making that assessment the 
physician should determine and describe 
all objective indications of chronic 
disability, if any, in the back and legs.

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case that 
incorporates all of the evidence received 
since the most recent supplemental 
statement of the case.  The veteran and 
her representative should then be given 
the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


